Citation Nr: 1108245	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-29 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total combined rating in excess of 40 percent.

2.  Entitlement to an increased rating in excess of 20 percent for chronic lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran (Appellant) and spouse




ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1982 to July 1992.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied an increased rating in excess of 20 percent for service-connected recurring (chronic) lumbar strain.

In August 2007 the Veteran and his wife testified at an informal hearing before the Decision Review Officer at the RO.  A transcript of the proceeding has been incorporated into the record.  


FINDINGS OF FACT

1.  In an October 2006 written statement, the Veteran indicated that he wished to withdraw the appeal on the issue of entitlement to total combined evaluation greater that 40 percent.  

2.  Throughout the pendency of the appeal, even with consideration of limitation due to pain, the lumbar spine disability (chronic strain) has been manifested by complaints of pain and forward flexion to 65 degrees with 125 degrees combined ranges of motion; no ankylosis; and no incapacitating episodes having a total duration of at least 4 weeks during a 12-month time period.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran on the issue of entitlement to a total combined evaluation greater than 40 percent have been met, and that appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for a rating in excess of 20 percent for chronic lumbar strain have not been met for any period.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO provided pre-adjudication VCAA notice by a letter in December 2006.  The Veteran was notified of the type of evidence needed to substantiate the claim for increase, namely, evidence that the disability had increased in severity and the effect that worsening has on the Veteran's employment.  Additionally, the letter provided notice to the Veteran that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.  For these reasons, the Board finds that the duty to notify the Veteran has been fulfilled.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records, as well as post-service VA treatment records and private treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.

The Veteran was afforded VA examinations in February 2007 and April 2008 in relation to his claim for increased disability rating for the reoccurring lumbar strain disability.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Withdrawal of Appeal for Total Combined Rating in Excess of 40 Percent

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. 
§ 20.202.  A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a June 2006 rating decision, the RO granted service connection for an anxiety disorder and rated the disability at 10 percent.  In a statement also dated in June 2006, the Veteran referred to the now service-connected anxiety disorder disability and indicated he agreed with the 10 percent rating; however he disagreed that the total combined evaluation, of the anxiety disorder and the other service-connected disabilities, equated to 40 percent.  In September 2006 the RO issued the statement of the case solely for the issue of the total combined evaluation of the Veteran's service connected disabilities.  The Veteran submitted a VA Form 9 in September 2006, on which he indicated he had read the statement of the case and that he was only appealing a particular issue; however, in the written portion of Form 9, the Veteran requested that the 10 percent rating for the anxiety disability be added to the previous total combined evaluation of 40 percent to equate to 50 percent.  Such expression of continued desire to appeal the combined rating, with specific reference to the request for a higher combined rating, constituted a substantive appeal on the issue of a higher total combined rating.   

In an October 2006 VA From 9, the Veteran indicated he wanted the September 2006 VA Form 9 disregarded.  Such a written request to withdraw the September 2006 substantive appeal constitutes a withdrawal of the substantive appeal on the issue of higher combined disability rating.  The Veteran's October 2006 written request has met the criteria of 38 C.F.R. § 20.204 for withdrawal of the appeal on the issue of a higher combined rating.  As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal as to this claim, and it will be dismissed.

Higher Rating than 20 Percent for Chronic Lumbar Strain

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (DC 5235), sacroiliac injury and weakness (DC 5236), spondylolisthesis or segmental instability (DC 5239), ankylosing spondylitis (DC 5240), or spinal fusion (DC 5241).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in the instant case.

The general rating formula provides that diseases and injuries of the spine should be rated as follows: 5235, vertebral fracture or dislocation; 5236, sacroiliac injury and weakness; 5237, lumbosacral or cervical strain; 5238, spinal stenosis; 5239, spondylolisthesis or segmental instability; 5240, ankylosing spondylitis; 5241, spinal fusion; 5242, degenerative arthritis of the spine (see also Diagnostic Code 5003); and 5243, intervertebral disc syndrome.  38 C.F.R. § 4.71a.

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a.

Prior to the Veteran submitting his current claim in December 2006, the Veteran had complained of low back pain in April 2006 VA evaluation.  He described the pain as 2/10.  He reported doing exercises and seeing a private physician.  In an October 2006 VA evaluation he again reported low back pain.  The VA examiner noted decreased range of motion with straight leg raising to about 30 degrees bilaterally.  In December 2006 his private physician, Dr. S., authored a note for the Veteran's employer requesting that the Veteran be limited in what he was required to carry and how long he could walk (up to 3 hours a day if the mail load exceeded 20 pounds).  

The Veteran submitted copies of approximately all of his 2006 pay stubs and pointed out entries listing sick and annual leave used as evidence that he took time off from work because of his service-connected back disability, among other reasons.  The Board has reviewed the pay stubs and acknowledges that they show annual and sick leave used, but the objective entries themselves do not explain why they were used.  The Board also observes for the adjudication of a simultaneous claim, to increase the rating of another service-connected disability, the Veteran also submitted a request to take LWOP (leave without pay) in November 2006, which he attributed to the effect of that disability.  Yet, upon review of the November 2006 pay stubs, as identified by the Veteran, there was no entry for any LWOP being taken.  As the Veteran himself explained on a copy for a January 2007 paystub, in 2006 he regularly worked 40 hours or more a week, though sometimes he did not.    

In February 2007 the Veteran was afforded a VA spine examination.  The VA examiner included the Veteran's history from the incidents of low back injury in service to his post-service employment history.  The Veteran reported receiving private epidural pain injections, for his thoracic spine, which helped his low back pain.  He described his low back pain as everyday and constant, usually to the left of the L1-L2 area.  With medication, the pain averaged 5 /10, though there was no radiation of the pain and no numbness in the legs.  He used no braces, supports, canes or crutches.  His employment was that of a mailman.  His low back pain interfered with his employment by limiting his ability to stand long period of time and carrying something on his back.  He denied any urinary or fecal incontinence.  He also reported 2 incapacitating episodes in the previous year, lasting 2 days each, and summarized his missed time at work as 3 to 4 weeks in the past year.  There was no additional limitation with flare-up.

Upon objective examination in February 2007, the lumbar spine showed normal curvature with no deformities.  He was very sensitive and tender in the muscles to the left of L1 and L2.  He had forward flexion of 0 to 65, with minus 25 degrees secondary to pain.  His extension was measured at 0 to 5-10 degrees, with pain again in the same area; the examiner indicated minus 20 degrees secondary to this pain.  His right and left lateral flexion was measured at 0 to 10 degrees, with pain in the same area and again minus 20 degrees secondary to the pain.  Left and right lateral rotation was measured as 0 to 15 degrees with the same pain, which the examiner indicated was minus 30 degrees secondary to pain.  There was no additional loss of range of motion with repetitive movements.  Deep tendon reflexes were 1+ and equal in bilateral lower extremities.  There was negative foot-drop and normal strength and normal pinprick in the lower extremities.  His gait was also normal.  Straight leg raising was measured at 0 to 5 degrees bilaterally producing low back pain.  

In a May 2007 VA consultation the Veteran described his lumbar disability as getting worse with the constant pain currently 7/10.  He also described the ache to a burning sensation that went down the right leg.  He also described numbness and tingling of the right foot and toes.  The clinician noted the May 2007 work-up of the lumbar spine was unremarkable, the 2004 MRI's of the thoracic and lumbar spine showed degenerative disc disease (DDD) and protrusions and degenerative joint disease.  There was no bowel or bladder incontinence.  His gait was slightly antalgic and the Veteran got up slowly from his chair.  His trunk range of motion decreased in all phases due to back pain.  He had no joint deformity or subluxation anywhere.  The clinical assess dorsal and lumbar spine pain/DDD/DJD and recommended a back brace.  

In August 2007 the VA evaluation found lumbar radiculopathy.  VA administered a lumbar epidural steroid injection, to the right of L4-L5.  In September 2007 the Veteran reported to the VA evaluation and indicated the pain was better and no longer shot down the right leg.  The numbness of the 4th and 5th toes also resolved.  His gait was normal, though lumbar range of motion was only very generally described as impaired in all phases due to pain.  Straight leg raising caused low back pain at 45 degrees.  Lumbar radiculopathy was again assessed.  

In October 2007 the Veteran underwent a VA pain management consultation.  The clinician noted the May 2007 MRI of the lumbar spine had found mild disc bulge at L1-L2 and L3-L4 without significant canal formainal stenosis.  The assessment was DDD of the lumbar spine at multiple levels; however no neural foraminal compromise or spinal stenosis.  The history of right lower extremity radicularity symptoms have resolved.       

A November 2007 VA ambulatory care consultation included the Veteran's history of chronic low back pain which felt like it was burning and radiating to the right leg.  The examination of the back was described only as having a decreased range of motion with straight leg raising to about 10 degrees bilaterally.  

A January 2008 VA evaluation included the observation that the Veteran walked with a steady gait.  A later January 2008 VA pain assessment concluded with lumbar radiculopathy and DDD.

An April 2008 VA chiropractic evaluation included in the report a March 2008 lumbar spine series' impression of the Veteran's lumbar spine as follows: no compressions, discs were maintained, the alignment was unremarkable, and the posterior compartment was within normal limits.  The clinician also noted the 2007 MRI impression of mild disc bulges at the L1-L2, L3-L4 levels.  

Later in April 2008 the Veteran was afforded another VA spine examination.  The claims file was reviewed prior to the examination.  The Veteran complained of low back pain, without radiation, which bothered him day and night.  He described his current employment as that of a janitor at the Post Office and that he missed about 2 days of work a month due to back pain.  He had worked as a mail carrier, but had to change jobs because of his back.  He wore a back brace at work and could stand for 30 minutes before he experienced an increase of back pain.  His ability to walk was not limited by his back.  He denied incapacitating flare-ups and did not have to be on physician prescribed bed rest.  He also denied increased limitations with repetitive use.  

The examiner considered the March 2008 x-ray study of his lumbar spine to be normal.  The May 2007 MRI showed small disc bulges at L1-L2 and L3-4 with no nerve root impingement.  He was independent in the activities of daily living.  

Upon objective examination in April 2008, the examiner observed the Veteran's gait was normal with no limp and that he did not use any ambulatory aides.  There was tenderness to light touch in the L3 to L5 areas.  The Waddell signs were positive for pain and groaning with light touch, positive axial rotation, and positive cervical compression.  The active and passive ranges of motion were extremely limited by the Veteran's complaints of pain.  Flexion and extension were both measured to 10 degrees as was lateral bend left to 10 degrees and right to 15 degrees.  Rotation left and right was also 15 degrees.  The Veteran complained of significant pain in all directions, though repetitive motion showed no loss of motion, no increase of pain, no weakness, fatigability or incoordination.  The examiner observed that during repetitive motion the Veteran tightened all the muscles of his body and was quite rigid and grimace with each movement. 

For the neurological examination, the April 2008 examiner noted the straight-leg raising was negative to 90 degrees, and at 70 degrees he complained of back pain.  Motor strength was 5/5 in both lower extremities.  There was also grimacing and complaints of back pain during the muscle testing through the legs and feet.  Babinski was negative and heel to toe walking was intact, though the Veteran had some balance problems.  

The impression in April 2008 was chronic lumbar strain with functional overlay.  The examiner also opined that the Veteran's symptoms and limitations on physical examination were far in excess of pathology found.  The x-ray studies were normal and the MRI showed minor changes.  All of the Waddell signs were positive and he demonstrated a very low threshold for pain.  The examiner attributed much of his physical complaints and limitations to his psychological disorder.

Based on a review of all the evidence of record, lay and medical, the Board finds that, under the General Rating Formula, it is not shown that at any point during the appeal period the Veteran's chronic lumbar strain has been more nearly approximated forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, to warrant a 40 percent rating.  38 C.F.R. § 4.71a.

No treatment report of record includes a finding of ankylosis and the February 2007 VA examination found his range of motion to be forward flexion to 65 degrees, 0 to 10 degrees extension, 0 to 10 degrees right and left lateral flexion and right and left lateral rotation of 0 to 15 degrees, all the while with pain.  The Veteran's combined range of motion of the thoracolumbar spine was 125 degrees, while a 20 percent rating is appropriate for a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  The Veteran's range of motion manifested during the April 2008 VA spine examination stands in such stark contrast to the pathology found and the record of treatment as to be unbelievable.  That the Veteran experienced pain was already very well established in the record.  

Consequently, the next higher (30 percent) rating under these criteria is not warranted.  38 C.F.R. § 4.71a, DCs 5237, 5242, 5243.  Additional factors that could provide a basis for an increase have been considered.  However, it is not shown that the Veteran has any functional loss beyond that being compensated.  While VA outpatient treatment records, the few private treatment records, and VA examinations note that the Veteran suffers from chronic low back pain that cause increases in pain and limitation of motion, the rating assigned contemplates such degree of impairment.

On close review of the entire record, the Board finds no other potentially applicable diagnostic code that would provide for a higher (in excess of 20 percent) schedular rating for the Veteran's service-connected chronic lumbar strain at any point during the appeal period.  Thus, the rating may not be staged.  

The Board acknowledges that the Veteran has chronic low back pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  Nevertheless, higher compensation is not warranted under these provisions because there is no persuasive, and credible, evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of 20 percent for any period.

The Board acknowledges the Veteran's many submissions reporting his having to take time off from work because of back pain in 2006 and the 2007 apparent reassignment to janitorial duties from the duties of a mail carrier.  See May 2007 Statement.  In his August 2007 testimony before the DRO, the Veteran also attributed this reassignment to a recent work-related motor vehicle accident, another service-connected disability (anxiety disorder), and the lumbar strain disorder.  See Transcript, p. 14.  However, as the Veteran is already rated at 20 percent, some impact on his employment has been incorporated into his chronic lumbar strain disability evaluation.  

The Veteran also does not warrant a rating in excess of 20 percent based on incapacitating episodes, as the evidence of record does not show and he did not claim during the April 2008 VA spine examination, that he has been prescribed any bed rest by a physician, certainly not bed rest having a total duration of at least 4 weeks during any 12-month time period.  38 C.F.R. § 4.71a, DC 5243.  Even his report, to the February 2007 VA spine examiner, of having experienced 2 incapacitating episodes limited those episodes to 2 days duration each.  

The Board also notes the Veteran was found to have degenerative disc disease in his lumbar spine.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  

The evaluation of arthritis is conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added, under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.

The Veteran's lumbar spine disability (chronic recurring strain) is already rated 20 percent disabling under DC 5237 which pertains to lumbosacral or cervical strain.  However, the lumbar vertebrae are considered a group of minor joints that is ratable on parity with a major joint.  38 C.F.R. § 4.45.  Diagnostic Code 5003 allows for the assignment of a maximum 20 percent rating only where there is X-ray evidence of arthritis of two or more major joints or two or more minor joint groups.  The lumbar spine may only be rated as one major joint.  Accordingly, the evidence does not support a higher rating under DC 5003.   

As well, the Board has considered whether a separate rating would be appropriate for radiculopathy.  In the May 2007 VA treatment report, the Veteran had complained of pain that shot down his right leg and even some toes numbness and the clinician assessed radiculopathy.  Diagnostic Codes 5235 to 5243 require consideration of neurological findings separate from orthopedic manifestations.  However, by August 2007, the VA clinician found that the radiculopathy had resolved and there was no such finding of radiculopathy during the April 2008 VA spine examination.  Further, as noted above, the April 2008 VA examiner found the Veteran's complaints of pain to be far in excess of pathology found.  Therefore, the Board finds a separate rating for neurological manifestations, in the form of radiculopathy affecting his right lower extremity, would not be appropriate.  

In sum, the weight of the credible evidence shows the orthopedic manifestations of the Veteran's low back disability warrant no more than a 20 percent rating for the entire appeal period.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Finally, the Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's lumbar spine range of motion directly corresponds to the schedular criteria for the 20 percent evaluation for chronic lumbar strain (Diagnostic Code 5237), which also incorporates various orthopedic factors that limit motion or function.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The range of motion limitations as measured in the February 2007 VA spine examination, in particular the combined range of motion of the thoracolumbar spine, were specifically contemplated in the schedular rating criteria.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's lumbar spine disability, and no referral for an extraschedular rating is required.  Finally, the Veteran has indicated that he is employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal for a total combined evaluation in excess of 40 percent is dismissed.

A rating in excess of 20 percent for service-connected chronic lumbar strain for the entire period on appeal is denied.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


